Citation Nr: 1810612	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-02 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus type II.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as a result of exposure to Agent Orange and as secondary to diabetes mellitus type II.  

3.  Entitlement to service connection for hypertension, to include as a result of exposure to Agent Orange and as secondary to diabetes mellitus type II.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus type II, sleep apnea, and hypertension.  

5.  Entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus type II, sleep apnea, and hypertension.  

6.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.  

7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

8.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to November 1970, including service in the Republic of Vietnam from December 1968 to December 1969.  He was awarded the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2013 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  A hearing was not requested.

The Board has re-characterized the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II, to a claim of entitlement to service connection for hypertension, to include as a result of exposure to Agent Orange and as secondary to diabetes mellitus type II.  The Board has also re-characterized the Veteran's claim of entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus type II, to a claim of entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus type II, sleep apnea, and hypertension.  This is based on statements made in a December 2014 VA medical opinion and research suggesting a link between hypertension and Agent Orange exposure.  

The RO previously denied claims of entitlement to service connection for a lower back disorder and a right hip disorder.  These claims were addressed in a February 2016 statement of the case.  In a March 2016 VA Form 9, the Veteran indicated that he did not wish to appeal these claims, and they were not discussed in his attorney's January 2018 Appellate Brief.  The Board does not have jurisdiction over these claims.  

The issues of entitlement to service connection for sleep apnea, hypertension, and atrial fibrillation are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A December 2008 rating decision denied entitlement to service connection for hypertension, to include as a result of exposure to Agent Orange and as secondary to diabetes mellitus type II.  

2.  Evidence received subsequent to December 2008 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension, to include as a result of exposure to Agent Orange and as secondary to diabetes mellitus type II.

3.  A December 2008 rating decision denied entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus type II, sleep apnea, and hypertension.  

4.  Evidence received subsequent to December 2008 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus type II, sleep apnea, and hypertension.

5.  The Veteran's diabetes mellitus type II is characterized by requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet.

6.  The Veteran's peripheral neuropathy of the right lower extremity is characterized by mild, incomplete paralysis.

7.  The Veteran's peripheral neuropathy of the left lower extremity is characterized by mild, incomplete paralysis.


CONCLUSIONS OF LAW

1.  With regard to the Veteran's claim of entitlement to service connection for hypertension, to include as a result of exposure to Agent Orange and as secondary to diabetes mellitus type II, evidence received since the December 2008 rating decision is new and material, and this claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

2.  With regard to the Veteran's claim of entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus type II, sleep apnea, and hypertension, evidence received since the December 2008 rating decision is new and material, and this claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2017).

4.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Pursuant to 38 U.S.C. § 7104 and 38 C.F.R. § 3.105, a final decision by the Board may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a Board decision becomes final under § 7104, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim, triggering an alternative theory of entitlement, or triggering the Secretary's duty to assist by providing a medical opinion.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 2008, the RO denied the Veteran's claims of entitlement to service connection for hypertension atrial fibrillation, to include as secondary to diabetes mellitus type II.  Part of the basis of these denials was that there was no evidence that either condition was related to service-connected diabetes.  The December 2008 rating decision was not appealed and is final.

Evidence submitted since that time supports a relationship between these conditions and service-connected diabetes.  A March 2013 diabetes mellitus questionnaire states that the Veteran's hypertension and an unspecified heart condition are at least as likely as not due to and permanently aggravated by the Veteran's diabetes mellitus.  A July 2014 private medical opinion discusses a possible relationship between diabetes and hypertension.  This evidence was not of record at the time of the prior decision, relates to facts necessary to support the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.  The criteria for reopening the Veteran's claims have been met.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Diabetes mellitus type II

The Veteran is service-connected for diabetes mellitus type II at an initial rating of 20 percent under Diagnostic Code 7913 from May 8, 2001.  In January 2013, the RO denied the Veteran's claim for an increased rating.  The Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to March 21, 2012, the date that the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  If an increase in severity of disease is ascertainable prior to a year before the filing date, the effective date shall be the date that the increase in severity is discernible.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Under Diagnostic Code 7913, a 10 percent rating is appropriate for diabetes mellitus that is manageable by a restricted diet only.  38 C.F.R. § 4.119.  A 20 percent rating is warranted where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  Id.  A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required.  Id.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  38 C.F.R. § 4.119.  Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that the use of the conjunctive "and" in Diagnostic Code 7913 means that all criteria must be met to establish entitlement to a 40 percent rating.  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  The Court has also held that medical evidence is required to support the "regulation of activities" criterion of a 40 percent disability rating.  Id. at 364.

VA diabetes questionnaires dated October 2013, March 2013, and August 2012 indicate that the Veteran only requires one prescribed injection of insulin per day.  Also according to these diabetes questionnaires, the Veteran does not "require regulation of activities as part of medical management of diabetes mellitus."  The diabetes questionnaires also state that there have been no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, no loss of weight, and no loss of strength.   The only difference between these questionnaires is that the March 2013 questionnaire indicates, without explanation, that the Veteran's diabetes impacts his ability to work, but the October 2013 and August 2012 diabetes questionnaires indicate that the Veteran's diabetes does not impact his ability to work.  

This evidence is consistent with the Veteran's current rating of 20 percent based on the need for insulin use and a restricted diet or oral hypoglycemic agent and restricted diet.  The lack of medical evidence of regulation of activities prohibits a rating of 40 percent or greater, in that the conjunction "and" makes this symptom a requirement for a rating of 40 percent or greater.  While the March 2013 questionnaire indicates some impact on the Veteran's ability to work, any such impact appears to be minor, based on the contemporaneous indication in the same questionnaire that there is no regulation of activities, and the fact that the October 2013 and August 2012 questionnaires indicate that there is no impact on employment and no regulation of activities.  The lack of evidence of hospitalizations for ketoacidosis or hypoglycemic reactions further weighs against a rating of 60 percent or greater.  The consistent evidence of only requiring one daily injection of insulin further weighs against a rating of 100 percent.  Taken together, the evidence is consistent with the Veteran's current rating of 20 percent.  

The evidence also does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.

B.  Peripheral neuropathy

The Veteran is service-connected for peripheral neuropathy of the right and left lower extremities, both disorders rated at an initial rating of 10 percent under Diagnostic Code 8520 from April 10, 2008.  In January 2013, the RO denied the Veteran's claims for an increased rating.  The Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to March 21, 2012, the date that the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  If an increase in severity of disease is ascertainable prior to a year before the filing date, the effective date shall be the date that the increase in severity is discernible.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Under that code, a 10 percent rating is appropriate for mild, incomplete paralysis.  Id.  A 20 percent rating is appropriate for moderate, incomplete paralysis.  Id.  A 40 percent rating is appropriate for moderately severe, incomplete paralysis.  Id.  A 60 percent rating is appropriate for severe, incomplete paralysis with muscular atrophy.  Id.  An 80 percent rating is appropriate for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

The evidence is consistent with the Veteran's current rating of 10 percent based on mild, incomplete paralysis.  This is because the Veteran's medical records consistently indicate neuropathy that is generally asymptomatic, with only occasional reports of swelling, numbness, tingling, or pain.  In several private medical records dated October 2011, November 2011, and December 2011, the Veteran consistently denies numbness and tingling of the lower extremities.  A June 2012 private medical record describes pain "radiating into the right side of the groin and the right (medial) thigh area" and "weakness in the right lower extremity, with numbness and tingling in the right foot."  A June 2012 VA medical record indicates that medicine helps with the leg pain.  In a January 2013 private medical record, the Veteran states that by the end of a 12-hour work day his "lower legs are very swollen" and that "[o]ften the ends of [his] feet and toes tingle - not really painful and not really numb."  A January 2014 VA medical record states that the Veteran only takes one to two tablets per week for pain control.  A February 2014 private medical record notes "significantly improved lower extremity edema at this time."  The Veteran denies lower extremity edema in a June 2014 private medical record.  In several private medical records dated October 2014 and November 2014, the Veteran denies numbness and tingling of his lower extremities.  A July 2015 VA medical record notes "worsening lower extremity edema," but later VA physical examinations consistently indicate "no edema."  The largely asymptomatic nature of this condition that is only occasional interrupted by negative symptoms is consistent with a 10 percent rating based on mild, incomplete paralysis.  Also, the pain appears to be easily managed and as of at least January 2013 his symptoms did not prohibit a 12-hour workday.  

Furthermore, two VA neuropathy questionnaires of record are also consistent with a 10 percent rating based on mild, incomplete paralysis.  An October 2013 VA diabetic sensory-motor peripheral neuropathy questionnaire indicates moderate numbness of the lower extremities, but no pain, paresthesias, or dysesthesias.  The Veteran's lower extremities display normal strength.  Light touch/monofilament testing is considered to be normal for the right foot and decreased for the left foot.  The questionnaire concludes that the Veteran's diabetic peripheral neuropathy does not impact his ability to work.  

An August 2012 VA diabetes sensory-motor peripheral neuropathy questionnaire is largely consistent.  The only differences are that this questionnaire reports moderate paresthesias and/or dysesthesias of the lower extremities and that light touch/monofilament testing is normal for both feet.  

From the neuropathy questionnaires, evidence supporting mild, incomplete paralysis includes the consistent reports of no pain, normal strength, and no impact on the ability to work.  Evidence supporting a higher rating is moderate paresthesias and/or dysesthesias and decreased sensation.  Taken together, the greater weight of the evidence contained in the neuropathy questionnaires supports a rating of 10 percent based on mild, incomplete paralysis.  Also weighing against the findings of moderate paresthesias and/or dysesthesias are the regular reports in which the Veteran denies numbness and tingling.  

The Veteran has requested extraschedular consideration regarding his peripheral neuropathy disorder, based on the fact that a DBQ indicates "moderate paresthesias and that the condition affects his ability to work."  See January 2018 appellate brief at 3.  To accord justice to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("The rating schedule must be deemed inadequate before extraschedular consideration is warranted.").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Regarding the first prong of Thun, there is no basis for concluding that "moderate paresthesias" presents an exceptional disability picture.  The same is true of other symptoms contained in the record, including pain, weakness, numbness, tingling and swelling.  All of the Veteran's neuropathy symptoms are accounted for under his current rating of 10 percent for mild, incomplete paralysis.  The first Thun prong is not met.  

Regarding the second prong of Thun, the Board has not identified, and the Veteran's counsel has not specified, a DBQ questionnaire stating that the Veteran's diabetic neuropathy "affects his ability to work."  Rather, the October 2013 and August 2012 neuropathy questionnaires state that the Veteran's neuropathy does not impact his ability to work.  Also, a January 2013 private medical record indicates that the Veteran can complete a 12-hour work day, with the only negative symptoms being swelling and tingling.  There is no indication in that record or elsewhere that the Veteran's neuropathy symptoms cause marked interference with employment.  

Even a DBQ questionnaire indicates that the Veteran's condition "affects his ability to work," an unspecified "affect" is not the standard under the second prong of Thun.  Rather, the standard is "marked interference with employment."  The evidence as a whole does not indicate marked interference with employment so as to meet the second prong of Thun.  As neither Thun prong has been met, the Board will not refer the Veteran's claim for extraschedular consideration.  

The evidence also does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for hypertension, to include as a result of exposure to Agent Orange and as secondary to diabetes mellitus type II; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim for entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus type II, sleep apnea, and hypertension, has been received; to this limited extent, the appeal is granted.

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

Regarding the Veteran's sleep apnea, the McLendon elements are satisfied, but an examination has not been conducted.  Regarding the first element, VA medical records indicate that the Veteran is using a CPAP machine.  Regarding the second element, the Veteran has submitted articles indicating an association between sleep apnea and his service-connected diabetes.  See March 2016 correspondence; March 2015 correspondence.  Regarding the third and fourth elements, these articles suggest that the Veteran's sleep apnea could be the result of service-connected diabetes, but there is insufficient evidence of record by which the Board can make a determination.  As all four McLendon elements are satisfied, a VA examination for the Veteran's sleep apnea is required.  

Regarding hypertension, an addendum medical opinion is required.  A December 2014 VA medical opinion states that the Veteran's hypertension is less likely than not related to service because "[t]here is no evidence of worsening of the vet's [hypertension] secondary to kidney disease."  There are three problems with this opinion.  First, while the opinion references a "worsening" of the Veteran's hypertension, it does not address the origin of the hypertension disorder that the Veteran currently has.  It is enough if a present disorder is related to a service-connected disorder.  Second, the opinion does not specifically address a possible relationship between hypertension and diabetes, as alleged by the Veteran.  

Third, the December 2014 VA medical opinion does not address a possible relationship between hypertension and exposure to Agent Orange.  Hypertension is not listed as a disease associated with herbicide agent exposure.  See 38 C.F.R. § 3.309(e).  However, the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Taken together, the December 2014 VA medical opinion is inadequate for failure to consider all available theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  An addendum opinion is required.  

In reaching this conclusion, the Board has considered the July 2014 private medical opinion.  This opinion states that "diabetes and hypertension frequently coexist," that "[h]ypertension is a common comorbid condition in patients with type I or type II diabetes," and that "[i]t is well-known that hypertension accelerates the course of microvascular and macrovascular complications of diabetes and that hypertension often precedes type II diabetes."  Unfortunately, these statements only indicate that there is a correlation between diabetes and hypertension.  The medical opinion never states that the Veteran's hypertension was caused by his diabetes.  The last statement quoted above actually suggests that it is hypertension that causes diabetes, not the other way around.  For these reasons, the July 2014 private medical opinion cannot serve as a basis for granting service connection.  

Regarding atrial fibrillation, an addendum opinion is also required.  A December 2014 VA medical opinion states that the Veteran's atrial fibrillation is less likely than not related to service because "[c]urrent medical literature does not support Diabetes causing Atrial Fibrillation/Atrial Flutter."  Rather, the literature supports high blood pressure and sleep apnea as potential causes of atrial fibrillation.  

The Veteran has pending claims for hypertension and sleep apnea.  If either of these claims is granted, then the December 2014 VA medical opinion could serve as a basis for granting service connection for atrial fibrillation.  An addendum opinion is necessary, following resolution of the Veteran's claims of entitlement to service connection for hypertension and sleep apnea. 

In reaching these conclusions, the Veteran has considered two medical records suggesting a relationship between the Veteran's service-connected diabetes, hypertension, and atrial fibrillation.  The first record is an April 2008 private medical opinion, which states: "There is no question medically that [the Veteran's] hypertension . . . and atrial fibrillation are more likely than not related to his diabetes."  The second record is a March 2013 diabetes mellitus questionnaire, which states that the Veteran's hypertension and an unspecified heart condition are at least as likely as not due to and permanently aggravated by the Veteran's diabetes mellitus.  Unfortunately, neither of these medical opinions contains a rationale to support the conclusions regarding service connection.  Both opinions are therefore inadequate and cannot serve as a basis for granting entitlement to service connection for hypertension or atrial fibrillation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring that a medical opinion "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").    

VA treatment records to April 15, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from April 16, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from April 16, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed sleep apnea.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed sleep apnea; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed sleep apnea was incurred in the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed sleep apnea that (i) is proximately due to the Veteran's service-connected diabetes mellitus type II or (ii) was aggravated by the Veteran's service-connected diabetes mellitus type II.

In reaching these opinions, the examiner should consider the articles submitted by the Veteran in March 2016 and March 2015, which discuss a possible relationship between sleep apnea and diabetes mellitus type II.     

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran has any current or previously-diagnosed hypertension; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed hypertension was incurred in or aggravated by the Veteran's service, including but not limited to exposure to Agent Orange; and

c. Whether the Veteran has any current or previously-diagnosed hypertension that (i) is proximately due to the Veteran's service-connected diabetes mellitus or (ii) was aggravated by the Veteran's service-connected diabetes mellitus.

In reaching these opinions, the examiner should consider the National Academy of Sciences Institute of Medicine (NAS) study suggesting that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  The examiner should also consider the March 2013 diabetes mellitus questionnaire, which states that the Veteran's hypertension and an unspecified heart condition are at least as likely as not due to and permanently aggravated by the Veteran's diabetes mellitus.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After completing the above steps, including obtaining medical opinions regarding hypertension and sleep apnea, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran has any current or previously-diagnosed atrial fibrillation; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed atrial fibrillation was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed atrial fibrillation that (i) is proximately due to the Veteran's sleep apnea, hypertension, or service-connected diabetes mellitus, or (ii) was aggravated by the Veteran's sleep apnea, hypertension, or service-connected diabetes mellitus.

In reaching these opinions, the examiner should consider the March 2013 diabetes mellitus questionnaire, which states that an unspecified heart condition is at least as likely as not due to and permanently aggravated by the Veteran's diabetes mellitus.  The examiner should also consider the December 2014 VA medical opinion, which states that high blood pressure and sleep apnea are risk factors for atrial fibrillation.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


